

116 HRES 839 IH: Recognizing the 150th anniversary of the National Oceanic and Atmospheric Administration’s National Weather Service.
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 839IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Ms. Sherrill (for herself and Mr. Marshall) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONRecognizing the 150th anniversary of the National Oceanic and Atmospheric Administration’s National
			 Weather Service.
	
 Whereas, on February 9, 1870, President Ulysses S. Grant signed a Joint Resolution of Congress requiring the Secretary of War to provide for taking meteorological observations at the military stations in the interior of the continent, and at other points in the States and Territories . . . and for giving notice on the northern lakes and on the seacoast, by magnetic telegraph and marine signals, of the approach and force of storms thereby creating the United States Army Signal Service’s Division of Telegrams and Reports for the Benefit of Commerce;
 Whereas, on October 1, 1890, President Benjamin Harrison signed Senate Bill S. 1454, transferring the meteorological responsibilities of the Signal Service to the Department of Agriculture, and is thus known as the Weather Service’s first organic Act;
 Whereas the Weather Bureau began operations on July 1, 1891; Whereas in response to the important role the Weather Bureau played in the burgeoning aviation and commercial community, President Franklin D. Roosevelt transferred the Weather Bureau to the Department of Commerce in 1940;
 Whereas with the enactment of the National Environmental Policy Act, the Weather Bureau was renamed the National Weather Service and made a component of the new National Oceanic and Atmospheric Administration (NOAA) on October 5, 1970;
 Whereas with the enactment of the Weather Research and Forecasting Innovation Act of 2017, and its partial reauthorization in 2019, Congress reaffirmed and emboldened the critical mission of NOAA’s National Weather Service, including the provision of impact-based decision support services to core partners; and
 Whereas, in 2020, the National Weather Service celebrates 150 years protecting lives and property and enhancing the Nation’s economy, an enduring mission it retains to this day: Now, therefore be it
	
 That the House of Representatives— (1)recognizes that the National Oceanic and Atmospheric Administration’s (NOAA) National Weather Service and its predecessor agencies have been indispensable to the quality of life in the United States, from the local to the Federal level, for 150 years and continues to build a Weather-Ready Nation, where society is ready, responsive, and resilient to extreme weather, water, and climate events;
 (2)honors the vital role NOAA’s National Weather Service has played in the United States throughout 150 years of science and service;
 (3)remembers the deep and lasting impact the National Weather Service and its predecessor agency employees have made protecting lives and property throughout its 150-year history in the United States; and
 (4)celebrates the continued position of NOAA’s National Weather Service as the Nation’s official Government source for providing weather, water, and climate data, forecasts and warnings for the protection of life and property and enhancement of the national economy.
			